         Case 1:19-cv-08211-NRB Document 52 Filed 09/21/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
BARDWIL INDUSTRIES INCORPORATED
and GEORGE C. BARDWIL,

                    Plaintiffs,               MEMORANDUM AND ORDER

             - against -                       19 Civ. 8211 (NRB)

ALAN F. KENNEDY, RONALD J.
TASSELLO, and FREDERICK M.
ROGERS,

                Defendants.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Defendants Alan F. Kennedy and Ronald J. Tassello move for

judgment on the pleadings under Federal Rule of Civil Procedure

12(c).     (ECF No. 48.)      This is the second motion in this case

testing the sufficiency of plaintiffs’ complaint.                 The third

defendant, Frederick M. Rogers, brought the first motion, which

the Court granted in May.        Bardwil Indus. Inc. v. Kennedy, No. 19

Civ. 8211 (NRB), 2020 WL 2748248 (S.D.N.Y. May 27, 2020).                The

Court assumes familiarity with the facts, which were discussed in

the opinion granting Rogers’s motion to dismiss.

                          THE COURT’S MAY OPINION

     In granting Rogers’s motion to dismiss, the Court first held

that the Amended Complaint failed to allege a claim for breach of

fiduciary duty because “each allegation,” save one, “ambiguously

asserts that ‘[d]efendants’ carried out the alleged wrongdoing”
       Case 1:19-cv-08211-NRB Document 52 Filed 09/21/20 Page 2 of 9



and   fails    to    “specif[y]     which   defendant     engaged     in     what

misconduct.”    Id. at *3 (citing as examples Am. Compl. (ECF No.

29) ¶¶ 16, 28, 31, 37, 49, and 59.)              These “undifferentiated

allegations,”       the   Court   concluded,     impermissibly       “lump[ed]

defendants    together    without    providing   any     factual     basis   for

distinguishing among them,” and thus “fail[ed] to inform Rogers of

the grounds on which the breach of fiduciary duty claim against

him rests,” as required by Federal Rule of Civil Procedure 8.                 Id.

(citing Ochre LLC v. Rockwell Architecture Planning & Design, P.C.,

No. 12 Civ. 2837 (KBF), 2012 WL 6082387, at *6 (S.D.N.Y. Dec. 3,

2012), aff’d, 530 F. App’x 19 (2d Cir. 2013).

      Second, the Court rejected plaintiffs’ claim of conversion on

similar grounds, finding that “[j]ust as the amended complaint’s

undifferentiated allegations against ‘[d]efendants’ are fatal to

plaintiffs’ claim for breach of fiduciary duty, so, too, are they

lethal to plaintiffs’ claim for conversion.”            Id. at *4.    Further,

the Court held that even if the Amended Complaint met Rule 8’s

threshold, it still did not state a claim for conversion under New

York law for three reasons: (1) allegations that a former licensor

decided to sign a new license with a Bardwil Industries competitor

did not amount to an interference with plaintiffs’ property rights;

(2) allegations that defendants liquidated the company “for their

personal benefit” and “stole” plaintiffs’ computers, furniture,


                                      –2–
         Case 1:19-cv-08211-NRB Document 52 Filed 09/21/20 Page 3 of 9



and artwork were conclusory and not buttressed by further factual

enhancement;      and   (3)   allegations    that   defendants   wound     down

Bardwil     Industries    without    its    shareholder’s     knowledge        and

approval were unaccompanied by allegations that defendants lacked

authority to do so or that they required shareholder approval.

Id.

      Finally, the Court dismissed plaintiffs’ claim to enjoin

Rogers     from   transferring      licenses   or    assets   from   Bardwil

Industries and violating his fiduciary duties because the Amended

Complaint failed to state a claim against Rogers and because

plaintiffs alleged that Rogers was no longer an employee.                Id.

      Kennedy and Tassello did not join Rogers’s motion, instead

opting to answer the Amended Complaint and assert counterclaims.

(ECF No. 35.)      Following the Court’s May opinion, however, they

filed the pending motion for judgment on the pleadings.

      As relevant to disposition of the instant motion, with one

exception, the Amended Complaint’s allegations against Kennedy and

Tassello, who were respectively the President and Chief Financial

Officer of Bardwil Industries, are indistinguishable from those

against Rogers, who was the company’s Secretary and Executive Vice

President of Global Procurement.            See Bardwil Indus. Inc., 2020

WL 2748248, at *3; Am. Compl. ¶¶ 12–14.




                                      –3–
         Case 1:19-cv-08211-NRB Document 52 Filed 09/21/20 Page 4 of 9



                              LEGAL STANDARDS

     Federal Rule of Civil Procedure 12(c) provides that “[a]fter

the pleadings are closed——but early enough not to delay trial——a

party may move for judgment on the pleadings.”               Fed. R. Civ. P.

12(c).    A motion for judgment on the pleadings is governed by the

same standard as a motion to dismiss under Rule 12(b)(6).             Eastman

Kodak Co. v. Henry Bath LLC, 936 F.3d 86, 93 (2d Cir. 2019)

(citation     omitted).      That   is,    after   drawing   all   reasonable

inferences in plaintiffs’ favor, the Court must determine whether

the complaint contains sufficient factual allegations to “state a

claim to relief that is plausible on its face.”              Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555, 570 (2007).

     And, “at a minimum,” the complaint must “give each defendant

fair notice of what the plaintiff’s claim is and the ground upon

which it rests.’”       In re Platinum-Beechwood Litig., 427 F. Supp.

3d 395, 438 (S.D.N.Y. 2019) (quoting Atuahene v. City of Hartford,

10 F. App’x 33, 34 (2d Cir. 2001) (summary order)).                   When a

complaint names multiple defendants, as here, it “must provide a

plausible factual basis to distinguish the conduct of each of the

defendants.”      Ochre, 2012 WL 6082387, at *6 (citing Atuahene, 10

F. App’x at 34).       Simply “lumping all the defendants together in

each claim and providing no factual basis to distinguish their




                                     –4–
        Case 1:19-cv-08211-NRB Document 52 Filed 09/21/20 Page 5 of 9



conduct . . . fail[s] to satisfy th[e] minimum standard” demanded

by Rule 8.    Atuahene, 10 F. App’x at 34.

                                 DISCUSSION

       The issue presented on this motion is whether there is a

reason for the Court to reach a different conclusion than it did

on Rogers’s motion.      The Court concludes there is not.

       First, starting with the substance of the amended complaint,

plaintiffs    do   not   meaningfully      distinguish   their   allegations

against Kennedy and Tassello from those against Rogers that the

Court has already found deficient. 1            (See generally Pls.’ Opp.

(ECF    No.   50).)      That   is   because,     ultimately,    plaintiffs’

allegations lump all three of the defendants together, which was

the primary basis for dismissal that the Court explored in its

prior opinion.        Thus, the same pleading deficits that plagued




      1 As the Court noted in its earlier opinion, there is a single allegation

in the Amended Complaint that disaggregates Tassello from Kennedy and Rogers in
describing the alleged misconduct. Bardwil Indus. Inc., 2020 WL 2748248, at
*3 (citing Am. Compl. ¶ 45).) That allegation states: “TASSELLO has failed to
provide to the Plaintiffs a satisfactory audit of the finances of BARDWIL
INDUSTRIES.” (Am. Compl. ¶ 45.) This freestanding allegation against a former
employee, devoid of any context about when plaintiffs requested the audit, does
not state a claim for breach of fiduciary duty or conversion and does not
warrant the injunctive relief plaintiffs seek.
                                     –5–
          Case 1:19-cv-08211-NRB Document 52 Filed 09/21/20 Page 6 of 9



plaintiffs’ allegations against Rogers are likewise fatal to their

claims against Kennedy and Tassello. 2

      Second, on the law, plaintiffs never engage with the reasoning

of the Court’s prior opinion to persuade the Court that it should

reach     a   different   outcome   here.     Instead,   plaintiffs    cite   a

laundry list of cases in which other courts have found that some

instances      of   grouped   pleadings     did   not   sink   a   plaintiff’s

complaint.      (See generally Pls.’ Opp.)        None of the cases signal

an intervening change in the law or otherwise suggest that the

Court incorrectly applied Rule 8’s pleading standard.              Nor do any

of the cases, which analyze different complaints than the one at

issue here, convince the Court that it reached the wrong conclusion

in May or that a different outcome is compelled here.

      For example, unlike here, the complaint in Vantone Group LLC

v. Yangpu Industrial Co., Ltd. made “factual allegations that

distinguish[ed] between the conduct of the Moving Defendants,




      2 Beyond plaintiffs’ inadequate group pleading, the substance of
plaintiffs’ conversion and injunctive relief claims fail for the same reasons
discussed in the Court’s prior opinion and summarized above. With respect to
the conversion claims, the Amended Complaint makes no distinction between the
three defendants, so the analysis for Kennedy and Tassello is identical to
Rogers.   See Bardwil Indus. Inc., 2020 WL 2748248, at *3.         As for their
injunctive relief claims, plaintiffs similarly fail to state a claim in the
first instance that Kennedy and Tassello, like Rogers, engaged in these improper
acts.   Id.  Additionally, plaintiffs allege that both Kennedy and Tassello,
like Rogers, are former employees. See id.; Am. Compl. ¶¶ 12–13 (alleging that
Kennedy “was the President of BARDWIL INDUSTRIES” and that Tassello “was the
Chief Financial Officer of BARDWIL INDUSTRIES”).) Thus, the equitable remedy
plaintiffs seek is not warranted.
                                      –6–
         Case 1:19-cv-08211-NRB Document 52 Filed 09/21/20 Page 7 of 9



listing specific actions taken by each of them.”               No. 13 Civ.

7639-LTS-MHD, 2015 WL 4040882, at *4 (S.D.N.Y. July 2, 2015).

     Likewise, plaintiffs’ Amended Complaint stands apart from

that in Anwar v. Fairfield Greenwich Ltd., in which the court found

that “Plaintiffs distinguish[ed] the conduct of each of the Citco

Defendants,” and “[w]hen Plaintiffs d[id] make certain allegations

against the Citco Defendants as a whole, Plaintiffs assert[ed] a

factual basis for doing so.”         728 F. Supp. 2d 372, 422 (S.D.N.Y.

2010).

     Moreover, in contrast to this case, the defendants named in

Consumer Fin. Prot. Bureau v. RD Legal Funding, LLC were three

companies       that      shared      such     significant      overlapping

characteristics——including common ownership, the same address, and

the same bank account that was used to perpetrate the Consumer

Financial Protection Act violations——that the court declined to

treat them as “entirely separate entities.”           332 F. Supp. 3d 729,

771 (S.D.N.Y. 2018).          It was because of these shared features

among the defendants that it made sense for the government to group

the companies together in the complaint.             And, it was on this

basis that the RD Legal Funding court distinguished its case from

cases in which other courts dismissed complaints for impermissible

group pleading.        See id. (distinguishing Ochre, 2012 WL 608237,

because    in   that   case   “the   defendants   were   entirely   separate


                                      –7–
       Case 1:19-cv-08211-NRB Document 52 Filed 09/21/20 Page 8 of 9



entities”). Here, by comparison, the defendants are corporate

officers who had different positions and responsibilities within

the company.     (See Am. Compl. ¶¶ 12–14.)            And, without further

factual allegations to plausibly explain how the defendants were

working in concert, it does not make sense to presume that these

three individuals each participated in the misconduct that is the

subject of plaintiffs’ undifferentiated allegations.                See, e.g.,

Bardwil   Indus.      Inc.,   2020    WL   2748248,   at    *3   (finding   that

plaintiffs’ allegations “fail to allay doubts that Rogers, as

Secretary and Executive Vice President of Global Procurement of

the Company, would have even had a role in liquidating inventory,

ensuring payment of the Company’s licensing fees, and overseeing

the Company’s finances”).

      In short, as the allegations and the law have not changed,

what was true in May remains true today:                   Plaintiffs’ Amended

Complaint fails to state a claim under Rule 8.

                                  CONCLUSION

      Kennedy and Tassello’s motion for judgment on the pleadings

is   GRANTED,   and    the    Court   dismisses   plaintiffs’      claims   with




                                       –8–
         Case 1:19-cv-08211-NRB Document 52 Filed 09/21/20 Page 9 of 9



prejudice. 3    The Clerk of Court is respectfully directed to close

all motions pending in this case.



             SO ORDERED.

Dated:       New York, New York
             September 21, 2020

                                                                           _
                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




      3 “Although federal courts are inclined to grant leave to amend following

a dismissal order,” a district court does not abuse its discretion if it
dismisses a claim with prejudice where, as here, “leave to amend has not been
sought.”   Chen v. Antel Commc’ns, LLC, 653 F. App’x 43, 44 (2d Cir. 2016)
(summary order).    Moreover, plaintiffs have already repleaded their claims
once.    Following the pre-motion conference concerning Rogers’s motion to
dismiss, the Court afforded plaintiffs the opportunity to amend their complaint
to address the pleading deficiencies Rogers had identified. Plaintiffs amended
their complaint, but still failed to adequately plead a claim under Rule 8.
“While pleading is not a game of skill in which one misstep may be decisive as
to the outcome, neither is it an interactive game in which plaintiffs file a
complaint, and then bat it back and forth with the Court over a rhetorical net
until a viable complaint emerges.” In re Refco Capital Mkts., Ltd. Brokerage
Customer Sec. Litig., Nos. 07 Civ. 8686, 07 Civ. 8688 (GEL), 2008 WL 4962985,
at *2 (S.D.N.Y. Nov. 20, 2008) (quotation marks and citations omitted); see
also NRW, Inc. v. Bindra, No. 12 Civ. 8555 (RJS), 2015 WL 3763852, at *1
(S.D.N.Y. June 16, 2015) (“To grant leave to amend after a plaintiff has had
ample opportunity to amend would be condoning a strategy whereby plaintiffs
hedge their bets . . . in the hopes of having another bite at the proverbial
apple.”) (quotation marks and citations omitted). The claims against Kennedy
and Tassello are thus dismissed with prejudice.
                                     –9–
